Exhibit 10.26

FCB Financial Holdings, Inc.

Executive Incentive Plan

1. Purposes. The purposes of the FCB Financial Holdings, Inc. Executive
Incentive Plan are (a) to advance the interests of the Company and its
stockholders by providing a means to further motivate the employees of the
Company and its Affiliates, upon whose judgment, initiative and efforts the
continued success, growth and development of the Company is dependent; (b) to
link the rewards of the employees of the Company and its Affiliates to the
achievement of specific performance objectives and goals when so desired; (c) to
assist the Company and its Affiliates in maintaining a competitive total
compensation program that serves to attract and retain the most highly qualified
individuals; and (d) to permit the grant and settlement of awards that are
deductible to the Company and its subsidiaries pursuant to Code Section 162(m)
when so desired.

2. Definitions. When used in the Plan, unless the context otherwise requires:

(a) “Affiliate” shall mean any Entity controlling, controlled by, or under
common control with the Company or any other Affiliate.

(b) “Annual Incentive Award” shall mean an annual incentive award to be earned
in respect of a Participant’s performance over one Plan Year, granted pursuant
to Section 5.

(c) “Award” shall mean an Annual Incentive Award or Long-Term Incentive Award
granted under the Plan.

(d) “Bank” shall mean Florida Community Bank, National Association.

(e) “Board of Directors” shall mean the Board of Directors of the Company, as
constituted at any time.

(f) “Cause” shall mean, unless otherwise defined in the applicable Award
certificate or agreement, (i) to the extent that there is an employment,
severance or other agreement governing the relationship between the Participant
and the Company or an Affiliate, which agreement contains a definition of
“Cause,” Cause shall consist of those acts or omissions that would constitute
“Cause” under such agreement; and (ii) to the extent that there is no such
agreement as provided for in clause (i) above, any one or more of the following:
(1) the Participant’s willful and intentional failure or refusal, continuing
after written notice that identifies the breach(es) complained of, to perform
substantially his or her material duties, responsibilities and obligations
(other than a failure resulting from the Participant’s incapacity due to
physical or mental illness or other reasons beyond the Participant’s control);
(2) any willful and intentional act or failure to act involving fraud,
misrepresentation, theft, embezzlement, dishonesty or moral turpitude; (3) any
unauthorized use or disclosure by the Participant of confidential information or
trade secrets of the Company or an Affiliate; (4) any intentional wrongdoing by
the Participant whether by omission or commission, which materially adversely
affects the business or affairs of the Company or an Affiliate; or
(5) conviction of (or a plea of nolo contendere to) an offense which is a felony
in the jurisdiction involved or which is a misdemeanor in the jurisdiction
involved but which involves fraud, misrepresentation, theft, embezzlement,
dishonesty or moral turpitude.

(g) “Change in Control” shall mean any of the following:

(i) any “person” (together with any other persons acting as a group) is or
becomes a “beneficial owner” (as defined in Rule 13d-3 under the Securities
Exchange Act of 1934, and amended (the “Act”)), directly or indirectly, of
securities of the Company or the Bank representing more than 50% of the total
voting power represented by then outstanding voting securities of the Company or
the Bank (calculated in accordance with Rule 13d-3 of the Act); provided, that
the term “persons” is defined in Sections 13(d) and 14(d) of the Act shall not
include a trustee or other fiduciary holding securities under any employee
benefit plan of the Company or the Bank; or

(ii) there shall be consummated a merger of the Company or the Bank, the sale or
disposition by the Company or the Bank of all or substantially all of its
assets, or any other business combination of the Company or the Bank with any
other corporation, other than any such merger or business combination which
would result in the voting securities of the Company or the Bank outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) at least 50% of the total voting power represented by the voting
securities of the Company or the Bank or such surviving entity outstanding
immediately after such merger or business combination; or

 

1



--------------------------------------------------------------------------------

(iii) a majority of the directors who constituted the Board of Directors of the
Company or the Bank at the beginning of any 12-month period are replaced by
directors whose appointment or election is not endorsed by a majority of the
members of the Board of Directors before the date of the appointment or
election.

(h) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(i) “Committee” shall mean the Compensation Committee of the Board of Directors,
as described in Section 3.

(j) “Company” shall mean FCB Financial Holdings, Inc., a Delaware corporation.

(k) “Covered Employee” shall mean any employee of the Company or its
subsidiaries who, in the discretion of the Committee, is likely to be a “covered
employee” under Code Section 162(m) for the year in which an Award is payable
and any employee of the Company or a subsidiary designated by the Committee as
such, in its discretion, for purposes of an Award.

(l) “Entity” shall mean any business, corporation, partnership, limited
liability company or other entity.

(m) “GAAP” shall mean accounting principles generally accepted in the United
States of America.

(n) “Good Reason” shall mean, unless otherwise defined in the applicable Award
certificate or agreement, (i) to the extent that there is an employment,
severance or other agreement governing the relationship between the Participant
and the Company or an Affiliate, which agreement contains a definition of “Good
Reason,” Good Reason shall consist of those acts or omissions that would
constitute “Good Reason” under such agreement; and (ii) to the extent that there
is no such agreement as provided for in clause (i) above, any one or more of the
following: (1) a material diminution of the Participant’s duties and
responsibilities; (2) a failure to pay compensation when due; or (3) the
relocation of the Participant’s principal work location more than 50 miles from
the prior principal work location; provided, however, that a termination by the
Participant for Good Reason shall be effective only if, within 30 days following
delivery of a written notice by the Participant to the Company or the applicable
Affiliate that the Participant is terminating his or her employment for Good
Reason and that reasonably identified the reason(s) for such termination, such
notice to be given not later than 90 days after the occurrence of the event(s)
claimed to constitute Good Reason, the Company or the Affiliate has failed to
cure the circumstances giving rise to such Good Reason.

(o) “Long-Term Incentive Award” shall mean a long-term incentive award to be
earned over a period extending beyond one Plan Year, granted pursuant to
Section 6.

(p) “Participant” shall mean an employee of the Company or an Affiliate who is
granted an Award by the Committee under the Plan.

(q) “Performance Criteria” shall mean a goal or goals established by the
Committee and measured over a period or periods selected by the Committee, such
goal(s) to constitute a requirement that must be met in connection with the
vesting and/or settlement of an Award under the Plan as specified by the
Committee. To the extent that an Award is intended to satisfy the requirements
for deductibility under Code Section 162(m), the Performance Criteria with
respect to such Award shall be related to measures of one or more of the
following criteria: (i) earnings (either in the aggregate or on a per-share
basis, reflecting dilution of shares as the Committee deems appropriate and
specifies in the Award and, if the Committee so determines, net of or including
dividends, interest, taxes, depreciation and/or amortization); (ii) gross or net
sales revenues; (iii) cash flow(s) (including either operating or net cash
flows); (iv) financial return and capital ratios; (v) total stockholder return,
stockholder return based on growth measures or the attainment by the shares of a
specified value for a specified period of time, share price or share price
appreciation; (vi) value of assets, level of capital, return or net return on
assets, net assets, capital (including invested capital and economic capital),
equity or tangible equity; (vii) adjusted pre-tax margin; (viii) margins,
profits and expense levels; (ix) dividends; (x) market share, market penetration
or other performance measures with respect to specific designated products or
product groups and/or specific geographic areas; (xi) reduction of losses, loss
ratios or expense ratios; (xii) reduction in fixed costs; (xiv) operating cost
management; (xv) cost of capital; (xvi) debt reduction; (xvii) productivity
improvements; (xviii) risk adjusted metrics, including return on risk-adjusted
assets; or (xix) customer satisfaction based on specified objective goals or a
Company-sponsored customer survey. Each of such performance criteria may (1) be
expressed with respect to the Company as a whole or with respect to one or more
divisions or business units, (2) be expressed on a pre-tax or after-tax basis,
(3) be expressed on an absolute, relative and/or incremental basis, (4) be
expressed as a percentage of gross or net revenue, pre-tax or post-tax earnings
(in each case as adjusted in a manner the Committee deems appropriate),
(5) employ comparisons with past performance of the Company (including one or
more divisions or business units), (6) employ comparisons with current budget,
forecasts or market expectations, and/or (7) employ comparisons with the current
or past performance of other companies, and in the case of earnings-based
measures, may employ comparisons to capital, stockholders’ equity or shares
outstanding. To the extent applicable, the measures used in performance goals
set under the Plan shall be determined in accordance with GAAP and in a manner
consistent with the methods used in the Company’s regular reports on

 

2



--------------------------------------------------------------------------------

Forms 10-K and 10-Q, without regard to any of the following, unless otherwise
determined by the Committee consistent with the requirements of
Section 162(m)(4)(C) and the regulations thereunder: (A) all items of gain, loss
or expense for a fiscal year that are related to special, unusual or
non-recurring items, events or circumstances affecting the Company or the
financial statements of the Company; (B) all items of gain, loss or expense for
a fiscal year that are related to (i) the disposal of a business or discontinued
operations or (ii) the operations of any business acquired by Company during the
fiscal year; and (C) all items of gain, loss or expense for a fiscal year that
are related to changes in accounting principles or to changes in applicable law
or regulations. To the extent any objective performance criteria are expressed
using any earnings or revenue-based measures that require deviations from GAAP,
such deviations shall be at the sole discretion of the Committee and established
at the time the applicable performance criteria are established.

(r) “Plan” shall mean the FCB Financial Holdings, Inc. Executive Incentive Plan,
as it may be amended from time to time.

(s) “Plan Year” shall mean the Company’s fiscal year.

3 . Administration.

(a) The Plan shall be administered by the Committee, which shall consist of at
least the minimum number of members of the Board of Directors required by Code
Section 162(m). Such members shall be appointed by, and shall serve at the
pleasure of, the Board of Directors. Except as otherwise determined by the Board
of Directors, the members of the Committee shall be “outside directors” to the
extent required by Code Section 162(m); provided, however, that the failure of
the Committee to be so comprised shall not cause any Award to be invalid. The
Committee may delegate any of its powers under the Plan to a subcommittee of the
Committee (which hereinafter shall also be referred to as the Committee). The
Committee may also delegate to any person who is not a member of the Committee
or to any administrative group within the Company, any of its powers,
responsibilities or duties. In delegating its authority, the Committee shall
consider the extent to which any delegation may cause Awards to fail to be
deductible under Code Section 162(m).

(b) The Committee, acting in its sole discretion, shall have full authority,
subject to the terms of the Plan (including Section 10), to (i) exercise all of
the powers granted to it under the Plan, (ii) construe, interpret and implement
the Plan, all grant terms and grant notices, and all Awards and Award
certificates or agreements, (iii) prescribe, amend and rescind rules and
regulations relating to the Plan, including rules governing its own operations,
(iv) make all determinations necessary or advisable in administering the Plan,
(v) correct any defect, supply any omission and reconcile any inconsistency in
the Plan, (vi) amend the Plan, (vii) grant Awards and determine who shall
receive Awards and the terms and conditions of such Awards, including, but not
limited to, conditioning the settlement or other term or condition of an Award
on the achievement of Performance Criteria, if so desired, (viii) amend any
outstanding Award in any respect including, without limitation, to
(1) accelerate the time or times at which an Award is settled or (2) waive or
amend any goals, restrictions, conditions or Performance Criteria (subject to
the requirements of Code Section 162(m), if applicable to the Award) applicable
to such Award, or impose new goals or restrictions, and (ix) determine at any
time whether, to what extent and under what circumstances and method or methods
(1) Awards may be paid, canceled, forfeited or suspended or (2) amounts payable
with respect to an Award may be deferred either automatically or at the election
of the Participant or of the Committee. The enumeration of the foregoing powers
is not intended and should not be construed to limit in any way the authority of
the Committee under the Plan which is intended, to the fullest extent permitted
by law, to be plenary. The Plan, and all such rules, regulations, determinations
and interpretations, shall be binding and conclusive upon the Company, its
stockholders and all Participants, and upon their respective legal
representatives, heirs, beneficiaries, successors and assigns and upon all other
persons claiming under or through any of them.

(c) No member of the Board of Directors or the Committee or any employee of the
Company or any of its Affiliates (each such person an “Affected Person”) shall
have any liability to any person (including, without limitation, any
Participant) for any action taken or omitted to be taken or any determination
made under or with respect to the Plan or any Award. Each Affected Person shall
be indemnified and held harmless by the Company against and from any loss, cost,
liability or expense (including attorneys’ fees) that may be imposed upon or
incurred by such Affected Person in connection with or resulting from any
action, suit or proceeding to which such Affected Person may be a party or in
which such Affected Person may be involved by reason of any action taken or
omitted to be taken or any determination made under or with respect to the Plan
or any Award and against and from any and all amounts paid by such Affected
Person, with the Company’s approval, in settlement thereof, or paid by such
Affected Person in satisfaction of any judgment in any such action, suit or
proceeding against such Affected Person; provided that, the Company shall have
the right, at its own expense, to assume and defend any such action, suit or
proceeding and, once the Company gives notice of its intent to assume the
defense, confirming that such matter is subject to indemnification hereunder,
the Company shall have sole control over such defense with counsel of the
Company’s choice. The foregoing right of indemnification shall not be available
to an Affected Person to the extent that a court of competent jurisdiction in a
final judgment or other final adjudication, in either case, not subject to
further appeal, determines that the acts or omissions of such Affected Person
giving rise to the indemnification claim resulted from such Affected Person’s
bad faith, fraud or willful criminal act or omission. The foregoing right of
indemnification shall not be exclusive of any other rights of indemnification to
which Affected Persons may be entitled under the Company’s Certificate of
Incorporation or Bylaws, by separate contract, as a matter of law, or otherwise,
or any other power that the Company may have to indemnify such persons or hold
them harmless.

 

3



--------------------------------------------------------------------------------

4. Participants. All key employees of the Company or an Affiliate shall be
eligible to receive Awards under the Plan. Nothing herein contained shall be
construed to prevent the making of one or more Awards at the same or different
times to the same employee.

5. Annual Incentive Awards.

(a) Terms and Conditions. The amount, form, terms and conditions of each Annual
Incentive Award shall be determined by the Committee in its sole discretion and
shall be set forth in an Award certificate or agreement. Such terms and
conditions may include, without limitation, the date or dates and the conditions
upon which such Award shall be settled or forfeited. The Committee may, in its
sole discretion, establish one or more conditions to the entitlement to an
Annual Incentive Award including, without limitation, conditions the
satisfaction of which are measured by the achievement of Performance Criteria.
In the case of an Annual Incentive Award intended to satisfy the requirements of
Code Section 162(m) with respect to any Covered Employee, the Committee shall
set forth the terms and conditions of such Annual Incentive Award not later than
90 days after the commencement of the Plan Year.

(b) Dollar Limitation. In no event shall any Participant be granted, in respect
of performance in any one Plan Year, an Annual Incentive Award that provides a
maximum settlement exceeding $3,000,000.

(c) Committee Certification. If the Company establishes conditions to the
entitlement to an Annual Incentive Award relating to the achievement of
Performance Criteria pursuant to Section 5(a), the Committee shall determine and
certify (in a writing consistent with the requirements of Code Section 162(m)
with respect to any Covered Employee) whether and to what extent the Performance
Criteria have been met with respect to any affected Participant and the amount
of the applicable Annual Incentive Award, if any. At the time of certification,
in determining the amount of an Annual Incentive Award, the Committee may, in
its sole discretion, reduce (but not increase) the amount of the Award. No such
Annual Incentive Award will be settled until such certification is made by the
Committee.

(d) Settlement of Annual Incentive Awards. Except as otherwise provided herein
or in the applicable Award certificate or agreement, Annual Incentive Awards
shall be settled in cash as soon as practicable following the certification by
the Committee described in Section 5(c), but no later than March 15th of the
year following the Plan Year to which the Annual Incentive Awards relate.

(e) Termination of Employment.

(i) Except as otherwise provided in an applicable Award certificate or
agreement, if prior to the settlement of an Annual Incentive Award, a
Participant’s employment is terminated by the Company or an Affiliate without
Cause, by the Participant for Good Reason or as a result of the Participant’s
death or disability, then the Participant shall be eligible for a prorated
payment (based on a fraction, the numerator of which is the number of full
months the Participant was employed during the Plan Year of termination and the
denominator of which is 12) of the Annual Incentive Award to the extent that the
applicable Performance Criteria for the Plan Year have been satisfied. The
settlement of such Annual Incentive Award shall be made at the same time the
Award would have been settled had the Participant’s employment not been
terminated.

(ii) Except as otherwise provided in an applicable Award certificate or
agreement, if prior to the settlement of an Annual Incentive Award, a
Participant’s employment is terminated by the Company or an Affiliate for Cause
or by the Participant other than for Good Reason, then the Participant shall
immediately forfeit the Annual Incentive Award.

(iii) Notwithstanding the foregoing, except as otherwise provided in an
applicable Award certificate or agreement, if prior to the settlement of an
Annual Award and within the 12-month period after a Change in Control, a
Participant’s employment is terminated by the Company or an Affiliate without
Cause or by the Participant for Good Reason, then the Participant shall be
eligible for a non-prorated payment of the full Annual Incentive Award to the
extent that the applicable Performance Criteria have been satisfied. The
settlement of such Annual Incentive Award shall be made at the same time the
Award would have been settled had the Participant’s employment not been
terminated.

6. Long-Term Incentive Awards.

(a) Terms and Conditions. The amount, form, terms and conditions of each
Long-Term Incentive Award shall be determined by the Committee in its sole
discretion and shall be set forth in an Award certificate or agreement. Such
terms and conditions may

 

4



--------------------------------------------------------------------------------

include, without limitation, the date or dates and the conditions or
circumstances upon which such Award shall be settled, forfeited or otherwise
modified. The Committee may, in its sole discretion, establish one or more
conditions to the entitlement to a Long-Term Incentive Award including, without
limitation, conditions the satisfaction of which are measured by the achievement
of Performance Criteria. In the case of a Long-Term Incentive Award intended to
satisfy the requirements of Code Section 162(m) with respect to a Covered
Employee, the Committee shall set forth the terms and conditions of such
Long-Term Incentive Award not later than 90 days after the commencement of the
applicable performance period.

(b) Duration of Awards. The duration of any Long-Term Incentive Award granted
under the Plan shall be for a period fixed by the Committee but shall in no
event be more than ten years.

(c) Dollar Limitation. In no event shall any Participant be granted, in any one
Plan Year, a Long-Term Incentive Award that provides for a maximum settlement
exceeding $7,500,000.

(d) Committee Certification. If the Company establishes conditions to the
entitlement of a Long-Term Incentive Award relating to the achievement of
Performance Criteria pursuant to Section 6(a), the Committee shall determine and
certify (in a writing consistent with the requirements of Code Section 162(m)
with respect to any Covered Employee) whether and to what extent the Performance
Criteria have been met with respect to any affected Participant and the amount
of the applicable Long-Term Incentive Award, if any. At the time of
certification, in determining the amount of a Long-Term Incentive Award, the
Committee may, in its sole discretion, reduce (but not increase) the amount of
the Award. No such Long-Term Incentive Award will be settled until such
certification is made by the Committee.

(e) Settlement of Long-Term Incentive Awards. Except as otherwise provided
herein or in the applicable Award certificate or agreement, Long-Term Incentive
Awards shall be settled in cash, or, if shares of the Company’s common stock are
available under a stockholder-approved equity plan, in the sole discretions of
the Committee, in whole or in part, in shares of such stock having an equivalent
fair market value on the date the shares are issued. The settlement shall occur
as soon as practicable following the certification by the Committee described in
Section 6(d) but no later than March 15th of the year following the Plan Year in
which the end of the applicable performance period for the Long-Term Incentive
Awards occurs, or if earlier, the year following the year in which all or a
portion of the applicable Performance Criteria are met requiring settlement to
the extent so required.

(f) Termination of Employment.

(i) Except as otherwise provided in an applicable Award certificate or
agreement, if prior to the settlement of a Long-Term Incentive Award, a
Participant’s employment is terminated by the Company or an Affiliate without
Cause, by the Participant for Good Reason or as a result of the Participant’s
death or disability, then the Participant shall be eligible for a prorated
payment (based on a fraction, the numerator of which is the number of full
months the Participant was employed during the performance period and the
denominator of which is the number of months in the performance period) of the
Long-Term Incentive Award to the extent that the applicable Performance Criteria
for the performance period have been satisfied. The settlement of such Long-Term
Incentive Award shall be made at the same time the Award would have been settled
had the Participant’s employment not been terminated.

(ii) Except as otherwise provided in an applicable Award certificate or
agreement, if prior to the settlement of a Long-Term Incentive Award, a
Participant’s employment is terminated by the Company or an Affiliate for Cause
or by the Participant other than for Good Reason, then the Participant shall
immediately forfeit the Long-Term Incentive Award.

(iii) Notwithstanding the foregoing, except as otherwise provided in an
applicable Award certificate or agreement, if prior to the settlement of a
Long-Term Award and within the 12-month period after a Change in Control, a
Participant’s employment is terminated by the Company or an Affiliate without
Cause or by the Participant for Good Reason, then the Participant shall be
eligible for a non-prorated payment of the Long-Term Incentive Award to the
extent that the applicable Performance Criteria have been satisfied. The
settlement of such Long-Term Incentive Award shall be made at the same time the
Award would have been settled had the Participant’s employment not been
terminated.

7. No Right to Continued Employment. Nothing in the Plan or in any Award
certificate or agreement shall confer upon a Participant the right to continued
employment by the Company or any Affiliate or affect any right which the Company
or any Affiliate may have to terminate such employment.

8. Withholding. If the Company or an Affiliate shall be required to withhold any
amounts by reason of federal, state or local tax laws, rules or regulations in
respect of the settlement of an Award to the Participant, the Company or an
Affiliate shall be entitled to deduct or withhold such amounts from any
settlement made to the Participant. In any event, the Participant shall make
available to the Company or Affiliate, promptly when requested by the Company or
such Affiliate, sufficient funds to meet the requirements of such withholding
and the Company or Affiliate shall be entitled to take and authorize such steps
as it may deem advisable in order to have such funds made available to the
Company or Affiliate out of any funds or property due to the Participant.

 

5



--------------------------------------------------------------------------------

9. Non-Transferability of Awards. Unless the Committee shall permit (on such
terms and conditions as it shall establish) an Award to be transferred to a
member of the Participant’s immediate family or to a trust or similar vehicle
for the benefit of members of the Participant’s immediate family, no Award shall
be assignable or transferable by a Participant except by will or by the laws of
descent and distribution, and except to the extent required by law, no right or
interest of any Participant shall be subject to any lien, obligation or
liability of the Participant.

10. Administration and Amendment of the Plan. The Board of Directors or the
Committee may discontinue the Plan at any time and from time to time may amend
or revise the terms of the Plan, as permitted by applicable law, except that it
may not amend or revise, in any manner materially unfavorable to a Participant,
any outstanding Award, without the consent of the Participant of that Award.

11. Right of Offset. The Company shall have the right to offset against its
obligation to deliver amounts under any Award that do not constitute
“non-qualified deferred compensation” pursuant to Code Section 409A any
outstanding amounts of whatever nature that the Participant then owes to the
Company or any of its Affiliates.

12. Effective Date. The Plan shall become effective as of March 23, 2015, the
date on which it was adopted by the Board, provided that the Plan is approved by
stockholders of the Company at an annual meeting or any special meeting of
stockholders of the Company within 12 months of such adoption, and such approval
of stockholders shall be a condition to the right of each Participant to receive
any Awards or settlement hereunder. All Awards granted under the Plan prior to
such approval of stockholders shall be effective as of the date of grant, but no
Award may be settled prior to such stockholder approval, and if shareholders
fail to approve the Plan as specified hereunder, all such Awards shall be
cancelled.

13. Severability. If any of the provisions of the Plan is finally held to be
invalid, illegal or unenforceable (whether in whole or in part), such provision
shall be deemed modified to the extent, but only to the extent, of such
invalidity, illegality or unenforceability and the remaining provisions shall
not be affected thereby; provided, that, if any of such provisions is finally
held to be invalid, illegal, or unenforceable because it exceeds the maximum
scope determined to be acceptable to permit such provision to be enforceable,
such provision shall be deemed to be modified to the minimum extent necessary to
modify such scope in order to make such provision enforceable hereunder.

14. Plan Headings. The headings in the Plan are for the purpose of convenience
only and are not intended to define or limit the construction of the provisions
hereof.

15. Non-Uniform Treatment. The Committee’s determinations under the Plan need
not be uniform and may be made by it selectively among persons who receive, or
are eligible to receive, Awards (whether or not such persons are similarly
situated). Without limiting the generality of the foregoing, the Committee shall
be entitled, among other things, to make non-uniform and selective
determinations, amendments and adjustments, and to enter into non-uniform and
selective Award certificates or agreements, as to the persons who receive Awards
under the Plan, and the terms and provisions of Awards under the Plan.

16. Code Section 409A. It is the Company’s intent that Awards under the Plan be
exempt from, or comply with, the requirements of Code Section 409A, and that the
Plan be administered and interpreted accordingly. If and to the extent that any
Award made under the Plan is determined by the Committee to constitute
“non-qualified deferred compensation” subject to Code Section 409A and is
payable to a Participant by reason of the Participant’s termination of
employment, then (a) such settlement or benefit shall be made or provided to the
Participant only upon a “separation from service” as defined for purposes of
Code Section 409A and under applicable regulations and (b) if the Participant is
a “specified employee” (within the meaning of Code Section 409A and as
determined by the Committee), such settlement or benefit shall not be made or
provided before the date that is six months after the date of the Participant’s
separation from service (or the Participant’s earlier death).

17. Code Section 162(m). To the extent an Award is intended to satisfy the
requirements for deductibility of Code Section 162(m), the provisions of the
Plan shall be administered and interpreted in accordance with the applicable
requirements of Code Section 162(m). The failure of any aspect of the Plan to
satisfy Code Section 162(m) shall not void any action taken by the Committee
under the Plan.

18. Unfunded Status of Participant Rights. A Participant’s rights with respect
to an Award represent an unfunded deferred compensation obligation of the
Company for purposes of the Employee Retirement Income Security Act of 1974, as
amended, and federal income tax purposes and, with respect thereto, the
Participant shall have no rights greater than those of an unsecured general
creditor of the Company.

 

6



--------------------------------------------------------------------------------

19. Clawback. Notwithstanding any other provision in the Plan, any Award which
is subject to recovery under any law, government regulation or stock exchange
listing requirement or any clawback policy adopted by the Company, will be
subject to deductions and clawback as may be required to be made pursuant to
such law, government regulation or stock exchange listing requirement or such
clawback policy,

20. Governing Law. All rights and obligations under the Plan shall be construed
and interpreted in accordance with the laws of the State of Florida, without
giving effect to principles of conflict of laws.

21. Successors and Assigns. The terms of the Plan shall be binding upon and
inure to the benefit of the Company and its successors and assigns.

22. Final Issuance Date. No Awards shall be made under the Plan after the first
meeting of the stockholders of the Company that occurs in 2020.

 

7